Case 2:19-cv-12678-SJM-MJH ECF No. 14 filed 12/17/19         PageID.56   Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GENEVA BLANCH, ET AL.,
                                             Case No. 2:19-cv-12678
            Plaintiffs,
                                             HONORABLE STEPHEN J. MURPHY, III
v.

BEAUMONT HEALTH, ET AL.,

            Defendants.
                                 /

                                     JUDGMENT

      IT IS ORDERED AND ADJUDGED that, pursuant to the Court's order

dated December 17, 2019, Plaintiffs' claims are dismissed with prejudice.



                                       DAVID J. WEAVER
                                       CLERK OF THE COURT

                                       BY: s/ D. Parker
                                       Deputy Clerk
Dated: December 17, 2019

APPROVED:

s/ Stephen J. Murphy, III
STEPHEN J. MURPHY, III
U.S. DISTRICT JUDGE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 17, 2019, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         1
